Per Curiam.

A certificate of the Town Clerk of the Town of Clay, Onondaga County, which was received in evidence on the trial sets forth the correctness of the transcript of the zoning ordinance of the town and shows the publication and posting of the ordinance as required by law. The enactment of zoning ordinances by a town and their posting and publishing are regulated by sections 261 and 264 of the Town Law. It is provided by section 134 of the Town Law that the certificate *505of the Town Clerk that the town records show the adoption, posting and publication of a town ordinance “ as required by this chapter ” shall be “ presumptive evidence ” of such matters. This section, adopted in 1932 (ch. 634), was designed to obviate the sometimes troublesome and inconvenient need to prove formal procedures underlying the enactment of public ordinances and to require one who challenges the formal adoption or publication to offer proof on this subject. Here defendant-appellant objected to the exhibit, but when it was received in evidence offered no proof to controvert the certificate. The term “this chapter” in section 134 applies literally to the whole Town Law and to zoning ordinances enacted pursuant to its provisions.
The judgment should be affirmed.
Chief Judge Desmond and Judges Fuld, Van Voobhis, Burke, Scileppi, Bergan and Keating concur.
Judgment affirmed.